DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 22 June 2021.  As directed by the amendment: claims 1, 9, 10 & 16 have been amended, and no claims have been cancelled or added. Claims 2, 3, 6-8 & 11-15 were previously cancelled. Thus, claims 1, 4-5, 9-10. 12 & 16 are presently pending in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
An embodiment wherein the metallic wall having the inner layer and outer layer and a metallic structure therebetween: a) circumscribes an entire perimeter of the component; and b) is configured for directing a combustion gas stream through a passageway defined by the inner layer (as in claims 1 & 10; see 35 U.S.C. 112 rejections below). 
An embodiment having the features above, and further wherein the turbine component is a pressure side wall or a suction side wall of an airfoil (claims 4, 5 & 12). 
The drawings are further objected to because FIG. 1 does not include a label identifying it as “FIG. 1”, unlike figs. 2-14. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because the disclosure mentions throughout that the disclosed structures are “negative CTE” structures, however, as set forth in the previous actions, this does not appear to be technically accurate considering that cellular structures formed from homogenous materials are known to exhibit the same thermal expansion properties as the base material. Rather, it appears the instant application is directed to monolithic cellular structures which have traditional positive CTE. The cellular structure shown in fig. 3 is known in the art to be an auxetic structure (i.e. having a negative Poisson’s ratio), but this does not appear to be the case with the embodiments of figures 2 & 4. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-5, 9-10, 12 & 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth in MPEP § 2163.02, the fundamental factual inquiry with respect to the written description requirement is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.
MPEP § 2163.05(II): “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species)”.
Finally, as set forth in MPEP § 2163.07(a), “to establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.”
Claims 1 & 10 recite: “the inner layer and the outer layer each circumscribing an entire perimeter of the turbine component” (claim 1, lines 3-4; claim 10, lines 7-8) which does not appear to be supported by the specification as originally filed. 
 The applicant’s remarks filed 22 June 2021 appear to assert that support for the amendments which introduce this limitation may be found in figs 13, 14 & para. 48. 
Figures 13 & 14 depict a segment of a wall structure showing spaced apart inner and outer layers and a metallic cellular structure extending between them, but do not reveal a turbine component as a whole such that it does not, by itself, support the inner and outer layers “each circumscribing an entire perimeter of the turbine component”. 
Paragraph 48 corresponds to a description of figs. 13 & 14 and suggests that the structure “could also be incorporated directly into the interior structure of a component wall. For example, FIGS. 13 & 14 show a portion of a wall 228, generally representative of a turbine component wall, such as the pressure side wall 24 or suction side wall 28 described above…”. While this provides support for the structure being incorporated into a turbine component, again, it does not sufficiently provide support for the inner and outer layers “each circumscribing an entire perimeter of the turbine component”. 
A review of the specification and figures reveals that the “pressure side wall 24” and “suction side wall 28” are described in para. 37., with reference to figs. 1, 5 & 6. Of relevance, lines 10-15 state: “The airfoil 18 has a concave pressure side wall 24 and a convex suction side wall 26 joined together at a leading edge 28 and at a trailing edge 30. Collectively the pressure side wall 24 and the suction side wall 26 constitute a peripheral wall that encloses an interior space, the peripheral wall having an interior surface facing the interior space, and an opposed exterior surface facing the exterior environment.”. While the above section establishes that the pressure side wall and suction side wall constitute “a peripheral wall that encloses an interior space, this does not inherently require that the “peripheral wall” must “circumscribe an entire perimeter of the turbine component”. Indeed, a peripheral wall might be seen as only defining 
Para. 46 explains that “the negative CTE structure may cover all or a select portion of the airfoil peripheral wall” (lines 5-6), however, as above, this does not necessarily require that the structure “circumscribes the entire perimeter”. In fact, fig. 6 appears to show that the cellular structure is not necessarily present at the inner side of the trailing edge 30, which would preclude “an entire perimeter”. Furthermore, the description in paragraph 46 applies to the embodiment wherein the cellular structure is formed on the inner surface of the wall, and would not necessarily apply to the claimed embodiment wherein the cellular structure is between inner and outer layers of the wall. 
As set forth above, the missing descriptive matter must necessarily present in the thing described in the reference, in a manner that it would be so recognized by persons of ordinary skill. Inherency may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.
As a result, the limitation of claims 1 & 10 of “the inner layer and the outer layer each circumscribing an entire perimeter of the turbine component” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 

Regarding claims 4, 5 & 12, claim 4 recites “wherein the metallic wall forms part of a gas turbine engine airfoil”, claim 5 recites “wherein the metallic wall is a pressure side wall or a suction side wall of the airfoil”, and claim 12 recites “wherein the metallic wall is a pressure side wall or a suction side wall of a gas turbine engine airfoil”. While there is generally support in the specification for a metallic wall with spaced apart inner and outer layers having a metallic cellular structure therebetween forming a pressure side wall / suction side wall of an airfoil (e.g. in para. 48), the specification does not appear to provide sufficient support for the metallic wall 
While the specification describes (e.g. figs. 1, 5 & 6; para. 37) that the turbine blade may having a passageway on the inside, as would be understood by a person having ordinary skill in the art, this inner passageway is configured to direct a cooling fluid (e.g. air) which would not generally be considered a combustion gas stream. Conversely, the exterior of the airfoil would be configured to direct a combustion gas stream (the cooling fluid for cooling the blade to remove heat transferred from the external combustion gas stream). 
Paragraph 47 recites several turbine components that may incorporate the disclosed structure. Of those listed, a person of ordinary skill in the art would likely understand that a turbine shroud incorporating such a structure could be “configured for directing a combustion gas stream in a gas turbine ending through a passageway defined by the inner layer” as required by claims 1 & 10, but the airfoil-type components would not necessarily be understood to have this feature. 
As a result, claims 4, 5 & 12 each are directed to a combination of limitations which result in an embodiment (i.e. an airfoil configured to direct a combustion gas stream through an interior) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 

 Claims recited in the section heading above but not discussed are rejected due to dependency on at least one rejected claim. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 9-10, 12 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
As set forth with respect to 35 U.S.C. 112(a) above, claims 4, 5 & 12 each are directed to a combination of limitations which result in an embodiment (i.e. an airfoil configured to direct a combustion gas stream through an interior) which was not described in the specification. Beyond the written description issues, this also raises indefiniteness issues due to conflicts between the claimed subject matter and the specification. 
In particular, claims 4, 5 & 12 appear to require that the metallic wall forms part of a gas turbine engine airfoil and also is configured to direct a combustion gas stream through a passageway defined by the inner layer. By contrast, the metallic wall forming part of a gas turbine engine airfoil in the specification includes a passageway configured to direct a cooling fluid stream, as best understood, while the exterior is configured to direct a combustion gas stream. As a result of this inconsistency, the claim takes on an unreasonable degree of uncertainty. 
For the purposes of examination in this action, the limitation of the “metallic wall 

Further regarding claims 5 & 12, these claims recite “wherein the metallic wall is a pressure side wall or a suction side wall”. However, claims 1 & 10 require that the inner and outer layers are “each circumscribing an entire perimeter of the turbine component”. As understood, then, the metallic wall would have to define both of the pressure side wall and the suction side wall, as either of the pressure side wall or suction side wall alone could not circumscribe the entire perimeter of the turbine engine component.

Claim 10 recites “the turbine component” (lines 7-8), which lacks proper antecedent basis in the claim. While claim 10 previously recites “a component” (e.g. lines 1 & 4), it is not described as a “turbine component” so it is unclear if these elements are intending to refer to the same component or distinct components. 

Claims recited in the section heading above but not discussed are rejected due to dependency on at least one rejected claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10 & 16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (US 2014/0161601) in view of Dolla (US 8,652,602; cited in PTO-892 mailed 27 October 2020).
Regarding claim 1, Geiger discloses (figs. 1-3 & 5) a turbine component (3; see fig. 1), comprising: a metallic wall (incl. 9 & 10; may be formed from metal: para. 40, lines 1-6) having an inner layer (9) and an outer layer (10) spaced apart from the inner layer (as shown), the inner layer and the outer layer each circumscribing an entire perimeter of the turbine component (figs. 3 & 5), the inner layer (9) having an exterior surface (i.e. facing radially inward in figs. 3 & 5) and 
a metallic cellular structure (11; also may be formed from metal as described in para. 40, lines 1-6) extending from the interior surface of the inner layer to the interior surface of the outer layer (see figs. 2, 3 & 5), wherein the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells (shown in figs. 3 & 5), each cell having two spaced-apart concave walls joined by two spaced-apart walls, and wherein the array of generally hourglass-shaped cells are formed along a periphery of the inner layer and the outer layer of the metallic wall.
Geiger further discloses (para. 45) that the metallic cellular structure of hourglass-shaped cells is “an auxetic honeycomb structure”, and notes that the structure shown is “an example of such an auxetic structure”. 
Geiger does not explicitly disclose the additional limitation wherein each cell has two spaced-apart concave walls joined by two spaced-apart convex walls.
Dolla teaches (figs. 7 & 8) a plurality of auxetic cellular structures comprising a repeating two-dimensional array of generally hourglass-shaped cells (e.g. cells as shown in center of figs. 7 & 8), each cell having two spaced-apart concave walls (e.g. the upper and lower walls formed by horizontal elements 2) joined by two spaced-apart convex walls (e.g. the left and right walls formed by vertical elements 3). 
Dolla further teaches as prior art (fig. 2) an auxetic cellular structure wherein each cell 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the turbine component of Geiger such that the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls, in view of the teachings of Dolla, as the simple substitution of one known auxetic arrangement (i.e. the classic re-entrant hexagon honeycomb structure of Geiger) for another (i.e. the waveform rotational expansion-type auxetic structure taught by Dolla in figs. 7 or 8) to obtain predictable results (e.g., as suggested by Dolla, auxetic structures may be tailored to a particular application: col. 1, line 50 – col. 2, line 5; the structure taught by Dolla may, for example provide a more suitable Poisson’s ratio or improved isotropic/anisotropic performance as required for a particular application, vs the structure of Geiger). 
As a result, the limitations of claim 1 are met. 

Regarding claim 10, Geiger discloses a method (figs. 2 & 7) of making a component (3; figs. 1-3 & 5), comprising: 
depositing a metallic powder on a workplane (para. 37-40 & 63-64; e.g., para. 40, lines 3-6: “a metal powder...can be used…and introduced layer by layer onto a support 12, e.g., the base plate shown in FIG. 2”); 
directing a beam from a directed energy source to fuse the powder in a pattern corresponding to a cross-sectional layer of the component (para. 37-40 & 64; e.g. para 37, lines 10-15: “the powder layer is solidified by means of energy radiation, such as, e.g., a laser beam…, in a component region, in order to form the component. The respective powder layer is usually solidified here based on geometrical data of the component being produced”);

Geiger further discloses (para. 45) that the metallic cellular structure of hourglass-shaped cells is “an auxetic honeycomb structure”, and notes that the structure shown is “an example of such an auxetic structure”. 
Geiger does not explicitly disclose the additional limitation wherein each cell has two spaced-apart concave walls joined by two spaced-apart convex walls.

Dolla further teaches as prior art (fig. 2) an auxetic cellular structure wherein each cell has two spaced-apart concave walls joined by two spaced-apart straight walls, which corresponds to the auxetic cellular structure provided as an example by Geiger. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the turbine component of Geiger (i.e. as manufactured by the method of Geiger above) such that the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls, in view of the teachings of Dolla, as the simple substitution of one known auxetic arrangement (i.e. the classic re-entrant hexagon honeycomb structure of Geiger) for another (i.e. the waveform rotational expansion-type auxetic structure taught by Dolla in figs. 7 or 8) to obtain predictable results (e.g., as suggested by Dolla, auxetic structures may be tailored to a particular application: col. 1, line 50 – col. 2, line 5; the structure taught by Dolla may, for example provide a more suitable Poisson’s ratio or improved isotropic/anisotropic performance as required for a particular application, vs the structure of Geiger). 
As a result, the limitations of claim 10 are met. 

Regarding claims 9 & 16, Geiger reads on the additional limitations wherein the cellular structure (11) fills the space between the inner layer (9) and the outer layer (10). 

Claims 1, 4, 5, 9, 10, 12 & 16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0284798; hereafter Campbell) in view of Morris et al. (US 2011/0135952; cited in applicant’s IDS filed 6 August 2020; hereafter Morris) and Dolla.
Regarding claim 1, Campbell discloses (figs. 1 & 2; e.g., having the modification of fig. 10; further reference to fig. 3 for corresponding parts) a turbine component (i.e., turbine airfoil 10), comprising: 
a metallic wall (general 20, including 16 & 18; at least outer layer 18 may be metallic: para. 26, lines 18-19; published claims 12 & 19) having an inner layer (16) and an outer layer (18) spaced apart from the inner layer (see fig. 2), the inner layer and the outer layer each circumscribing an entire perimeter of the turbine component (as shown in fig. 2; see also para. 26, lines 14-17: “The dual wall 20 may form the outer surfaces of the turbine airfoil 10 and may define the outer perimeter of the cooling system 12…”), the inner layer (16) having an exterior surface (i.e. facing radially inward toward central cooling passage 12 in fig. 2) and an opposite interior surface (facing radially outward toward structure 22; i.e. generally at 60 in fig 3), the outer layer (18) having an interior surface (facing radially inward toward structure 22; i.e. generally at 52 in fig 3) and an opposite exterior surface (facing radially outward; i.e., defining the outer surface of the airfoil), the interior surface of the inner layer facing the interior surface of the outer layer (as shown), the metallic wall configured for directing a combustion gas stream (i.e. a cooling air stream; see related 35 U.S.C. 112 rejections above) in a gas turbine engine through a passageway (i.e. central passages 12 in fig. 2; see para. 4, lines 6-16 & para. 25, lines 1-3) defined by the inner layer (as shown in fig. 2); and 
a cellular structure (22; shown as cellular honeycomb structure in fig. 10; see also para. 8, lines 3-7: “the compliant structure may be, but is not limited to,… a honeycomb structure... [or] a honeycomb shaped structure.”) extending from the interior surface of the inner layer to the interior surface of the outer layer (as shown), wherein the cellular structure comprises a 
Campbell further discloses (para. 8, lines 1-3) “In other embodiments, the compliant structure may be formed from alternatively shaped structures configured to provide support to the outer layer”. 
Campbell does not explicitly disclose the additional limitations wherein the cellular structure is a metallic cellular structure, or wherein the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced- apart convex walls. 
Morris teaches (e.g. figs. 2-7) a method of making a turbine engine airfoil with a single crystal microstructure (“which may be better suited for higher temperatures”; para. 3), and suggests that such an airfoil may be made from “a superalloy or alloy material that may be conventionally employed for manufacturing engine components and may be selected based on desired strength capabilities…” (para. 25; see also para. 33: “the metal powder may comprise a superalloy or alloy having a composition that is substantially similar or identical…to that of the seed crystal”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the turbine component of Campbell such that the cellular structure is formed of a superalloy or an alloy (i.e. a metal), or otherwise such that each of the cellular structure and wall structure (including the inner and outer layers) are formed from the same or similar alloys (i.e. metals; as a single crystal structure), thereby resulting in a turbine component having metallic wall and a metallic cellular structure, in view of the teachings of Morris, e.g., to improve the high-temperature performance of the turbine component; especially considering that it has been held to be within the general skill of a worker in the art to  In re Leshin, 125 USPQ 416.
Dolla teaches (figs. 7 & 8) a plurality of cellular structures comprising a repeating two-dimensional array of generally hourglass-shaped cells (e.g. cells as shown in center of figs. 7 & 8), each cell having two spaced-apart concave walls (e.g. the upper and lower walls formed by horizontal elements 2) joined by two spaced-apart convex walls (e.g. the left and right walls formed by vertical elements 3). 
Dolla additionally teaches (col. 2, lines 14-24) that such cellular structures are auxetic structures which possess desirable properties such as stiffness, high fracture toughness, and high impact resistance via increased energy absorption. Dolla further suggests that application specific structures having the above properties can be designed, and that such structures would be desirable in the aerospace industry. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the turbine component disclosed by Campbell such that the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls, in view of the teachings of Dolla, as the application of a known technique (e.g. forming a cellular structure as an auxetic cellular structure having such an hourglass shape, as in Dolla) to a known device ready for improvement (i.e. the turbine component of Campbell, having a cellular structure) to yield predictable results (e.g. to improve stiffness, fracture toughness, impact resistance, energy absorption, etc., as suggested by Dolla), especially considering that Dolla suggests such a cellular structure would be desirable in aerospace applications. Furthermore, it is noted that the applicant’s specification admits (para. 41) that an array of generally hourglass shaped cells (i.e. as in fig 3) is a “known” structure. 
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

claim 10, the turbine component of Campbell, as modified in view of Morris and Dolla in the grounds of rejection for claim 1 above, reads on the limitations of a component comprising metallic wall (i.e. 20 of Campbell, including 16 & 18) having an inner layer (16) and an outer layer (18) spaced apart from the inner layer, the inner layer and the outer layer each circumscribing an entire perimeter of the turbine component (see fig. 2), the inner layer having an exterior surface (i.e. facing radially inward) and an opposite interior surface (facing the structure 22), the outer layer having an interior surface (facing the structure 22) and an opposite exterior surface (facing radially outward), the interior surface of the inner layer facing the interior surface of the outer layer (as shown), the metallic wall configured for directing a combustion gas stream (i.e. a cooling air stream; see 35 U.S.C. 112 rejections above) in a gas turbine engine through a passageway defined by the inner layer; and having a metallic cellular structure (in view of Morris & Dolla) extending from the interior surface of the inner layer to the interior surface of the outer layer, wherein the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls, and wherein the array of generally hourglass-shaped cells are formed along a periphery of the inner layer and the outer layer of the metallic wall. See grounds of rejection for claim 1 above for specific details of the above combination of Campbell in view of Morris and Dolla, not repeated here for brevity. 
Campbell does not explicitly disclose (and the grounds of rejection for claim 1 do not specifically address) the additional limitations of a method of making such a component, comprising: depositing a metallic powder on a workplane; directing a beam from a directed energy source to fuse the powder in a pattern corresponding to a cross-sectional layer of the component; and repeating in a cycle the steps of depositing and fusing to build up the metallic wall in a layer-by layer fashion. 
Morris further teaches (e.g. figs. 2-7) a method of making a turbine engine component comprising: depositing a metallic powder on a workplane (i.e. step 204 in fig. 2; para. 32); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize the method of making a component as taught by Morris to form the component disclosed by Campbell (as otherwise modified in view of Morris and Dolla, above) as the use of a known technique (forming a turbine airfoil from layers using powder and a laser; e.g. laser melted additive manufacturing; as taught by Morris) to improve a similar device (the turbine airfoil of Campbell) in the same way; or otherwise as a combination of known prior art elements (e.g. a known device and a known method for forming such a device) according to known methods, yielding predictable results. 
As a result, the limitations of claim 10 are met or otherwise rendered obvious. 

Regarding claims 4, 5 & 12, Campbell, as modified above, reads on the additional limitations wherein: [claim 4] the metallic wall (i.e. wall 20 of Campbell) forms part of a gas turbine engine airfoil (see figs. 1 & 2 of Campbell; abstract of Campbell); [claim 5] the metallic wall (20 of Campbell) is a pressure side wall (30) or suction side wall (32) of the airfoil (see figs. 1 & 2 of Campbell; para. 26); and [claim 12] the metallic wall (20 of Campbell) is a pressure side wall (30) or suction side wall (32) of a gas turbine engine airfoil (as above).

Regarding claims 9 & 16, Campbell, as modified above, reads on the additional limitation wherein the cellular structure (i.e. 22) fills the space between the inner layer (16) and the outer layer (18). 

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered. 
With respect to applicant’s arguments directed to the rejections under 35 U.S.C. 103, the applicant’s amendments have overcome the grounds of rejection set forth in the previous action, however, new or amended grounds of rejection have been provided in this action, as necessitated by the applicant’s amendments. 
With respect to applicant’s arguments directed to the drawing objections and rejections under 35 U.S.C. 112(b), while the applicant’s amendments have overcome the previous drawing objections and 35 U.S.C. 112(b) rejections, new drawing objections and rejections under 35 U.S.C. 112 have been raised as a result of the amendments, as set forth in this action above. 
Regarding applicant's argument that amendments to the specification to address the issues regarding "negative CTE feature" are not necessary, the examiner respectfully disagrees. A detailed response to this issue was provided in the Advisory Action mailed 05 February 2021 and was further discussed in an Applicant-Initiated Interview held 17 March 2021 in which no specific agreements were reached. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753              

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753